In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-06-00209-CR
______________________________


CORY JOE LOCKE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 354th Judicial District Court
Hunt County, Texas
Trial Court No. 23,256





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Cory Joe Locke was convicted in a single trial for the offenses of murder, aggravated
kidnapping, burglary of a habitation with intent to commit theft, and aggravated robbery with a
deadly weapon.  This appeal concerns only his conviction for burglary of a habitation with intent to
commit theft.  The causes have been appealed separately and have been briefed together.  
	Since the briefs and arguments raised therein are identical in all appeals, for the reasons
stated in Locke v. State, cause number 06-06-00210-CR, we likewise resolve the issues in this appeal
in favor of the State.
	We affirm the judgment of the trial court.


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	June 22, 2007
Date Decided:		July 3, 2007

Do Not Publish



tyle="text-align: center">Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          After a judgment terminating the parental rights of Keith and Holli Renfro, the
Renfros each filed a motion for new trial and a notice of appeal.  The trial court has granted
a new trial as to both parents.  Therefore, the Renfros have filed their joint motion to
dismiss appeal.  The Renfros' motion complies with the requirements set forth in Tex. R.
App. P. 42.1.  The rule authorizes this Court to dismiss an appeal on the filing of a proper
motion by the appellant.  
          Accordingly, we grant the motion and dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      April 21, 2004
Date Decided:         April 22, 2004